DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.
 
Response to Amendment
Applicant’s amendments filed 6/2/2022 to claims 1-3,6-7,10-11,13,16,21-25, the cancelation of claims 12 and 17, and the addition of new claims 26-29 are acknowledged by the examiner. 
Claims 4-5, 8-9, 12, 14-15 and 17-20 are canceled.
Claims 1-3,6-7,10-11,13,16, and 21-29 are pending.
Claims 1-3,6-7,10-11,13,16, and 21-29 are examined.

Response to Arguments
Applicant’s amendments to claims 1-3,6-7,10-11,13,16,21-25 and new claims 26-29 filed on 6/2/2022 have changed the scope of the claims by further narrowing many of the previously presented limitations in the claims. Therefore, Applicant’s arguments with respect to claims 1-3,6-7,10-11,13,16, and 21-25 have been considered but are moot in view of the new grounds of rejection laid out below. However, the primary of Wagner remains relevant, because Wagner discloses the structural limitations of claim 22 and Wagner discloses most of the structural limitations in Claims 1 and16. Teaching reference Eubank is still used because Eubank teaches the addition of the one or more friction reducing rolling assemblies. Teaching reference Makishima is still used because Makishima teaches the material properties of each layer of the upper and lower mouth guard. Teaching reference Gores is still used because Gores teaches the connection of the upper and lower mouth guard. Accordingly, examiner continues to rely on the Wagner reference in the new grounds of rejection, further in view of Makishima, Gores, and Eubank which further teach the newly added limitations in the current rejection laid out below.

Applicant’s arguments that Wagner does not teach magnets that are proximate to the incisor teeth are acknowledged but are not persuasive. The limitations are broad. Applicant has not clearly defined where exactly these magnets are in the mouthguard thus allowing the limitations to be broadly interpreted. Proximate is a relative term and enables the examiner to use any of the magnets of the mouthguard to read on the limitation as they are all in relative proximity to the incisors when the device is in use. The limitations need to be further narrowed in order to overcome the new grounds of the rejection below.  

Applicant’s arguments that the magnets used to generate a repulsive force in the claimed system are posterior to the magnets generating the attractive force, which is opposite orientation to the magnets in Wagner’s system is acknowledged but is not persuasive. The limitations are broad. Applicant fails to clearly define the magnetic systems and the respective magnetic elements thus allowing the limitations to be broadly interpreted by the examiner. Each magnetic element described is capable of generating a repulsive and attractive force as it is an inherent characteristic of magnets in general. Any singular magnetic element is capable of doing this and it is how it is being interpreted in the new grounds of the rejection below. Applicant does not explicitly clarify if two specific magnetic elements together are causing this respective repulsive or attractive force or if this is describing each respective magnet disclosed in general (because there is no clearly defined location as to where these specific magnetic elements of the magnetic systems are located in the claim as noted in the previous paragraph above). The magnets pairing with one another is only implied as there is no explicit limitation defining what magnet is paring with what to generate the respective force claimed. The limitations of each respective magnetic system and their respective magnetic elements need to be further narrowed in order to overcome the new grounds of the new rejection below.

Claim Objections
Claim 1 is objected to because of the following informalities:  For purposes of clarity, examiner is suggesting “the one or more rolling assemblies” in claim 1 line 24 be written as “—the one or more friction reducing rolling assemblies —". Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  For purposes of clarity, examiner is suggesting “a displacement magnetic system positioned to be proximate to one or more molar teeth…” in claim 1 lines 8-9 be written as “—a displacement magnetic system configured to be positioned proximate  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  For purposes of clarity, examiner is suggesting “a first cushioning magnetic system positioned to be proximate to one or more molar or pre-molar teeth…” in claim 1 lines 12-13 be written as “—a first cushioning magnetic system configured to be positioned proximate  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  For purposes of clarity, examiner is suggesting “a second cushioning magnetic system positioned to be proximate to one or more incisor teeth…” in claim 1 lines 17-18 be written as “—a second cushioning magnetic system configured to be positioned proximate  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  For purposes of clarity, examiner is suggesting “a displacement magnetic system positioned to be proximate to one or more molar teeth…” be written as “—a displacement magnetic system configured to be positioned proximate  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  For purposes of clarity, examiner is suggesting “a first cushioning magnetic system positioned to be proximate to one or more molar or pre-molar teeth…” be written as “—a first cushioning magnetic system configured to be positioned proximate  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  For purposes of clarity, examiner is suggesting “a second cushioning magnetic system positioned to be proximate to one or more incisor teeth…” be written as “—a second cushioning magnetic system configured to be positioned proximate  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  For purposes of clarity, examiner is suggesting “a first cushioning magnetic system positioned to be proximate to one or more molar or pre-molar teeth…” be written as “—a first cushioning magnetic system configured to be positioned proximate  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  For purposes of clarity, examiner is suggesting “a displacement magnetic system positioned to be proximate to one or more molar teeth…” be written as “—a displacement magnetic system configured to be positioned proximate  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  For purposes of clarity, examiner is suggesting “a second cushioning magnetic system positioned to be proximate to one or more incisor teeth…” be written as “—a second cushioning magnetic system configured to be positioned proximate  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  For purposes of clarity, examiner is suggesting “the one or more rolling assemblies” in claim 16 line 25 be written as “—the one or more friction reducing rolling assemblies —". Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  For purposes of clarity, examiner is suggesting “the one or more rolling assemblies” in claim 23 lines 3-4 be written as “—the one or more friction reducing rolling assemblies —". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites the limitation “and reposition the mandible outward from the body relative to the mandible of the user” in lines 6-7 causes the scope of the claim to become indefinite as the examiner is unclear what the applicant means. Examiner is interpreting the second use of “mandible” as “maxilla” for examination purposes and the prior art rejection below.
Claims 23-26 are rejected under 35 U.S.C. 112(b) because the claimed invention is dependent upon indefinite parent claim 22 and fails to remedy the deficiencies of claim 22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (US 2013/0284184).

Regarding claim 22, Wagner discloses a mouthguard system (200, Fig 2A-B is an analogous mouthguard capable of being custom fitted for the user [0056]), comprising: 
an upper mouthguard assembly configured to be positionable about a maxilla of a user (2, see Fig 2A-2B; [0010, 0042, 0047]);
a lower mouthguard assembly configured to be positionable about a mandible of the user (4, see Fig 2A-2B;[0011, 0042, 0047]); and 
one or more stabilizer systems configured to reposition the lower mouthguard assembly relative to the upper mouthguard assembly (the combination of 28A-B, 32A-B, 30A, 34A on 2 and 4 respectfully act in specific configurations as seen in Fig. 2A and 2B to stabilize the upper and lower mouthguards 2,4 for medical treatment [0051], examiner is interpreting the term stabilizer being defined as to make or hold stable, firm or maintain at a given level or quantity https://www.dictionary.com/browse/stabilize?s=t) and reposition the mandible outward from the body relative to the mandible (maxilla) of the user (see [0059], [0061] and Fig 2a-2b; a user only has one mandible, examiner is interpreting this limitation as best understood, further clarification is needed and examiner is interpreting the forward repositioning of the mandible with respect to the maxilla of the user); the one or more stabilizer systems comprising: 
a displacement magnetic system (combination of 34A and 32B, see Figs 2a and 2b) positioned to be proximate to one or more molar teeth (both 34a and 32b are positioned in relative proximity to one or molar teeth when the device is in use, see Figs 2a-2b) comprising a first magnetic element (34A, see Figs 2a-2b) and a second magnetic element (32b, see Figs 2a-2b), the first and second magnetic elements configured to generate an attractive magnetic force capable of moving the mandible forward with respect to the maxilla of the user (34A and 32B are magnets having respective polarities and are thus configured to generate an attractive magnetic force and are capable of displacing the mandible with respect to the maxilla of the user in a plurality of directions such as back and forth between a backwards direction when urging the mandible backwards relative to the maxilla to its initial, normal position and in a forward direction when urging the mandible forward relative to the maxilla, see [0059], [0061] and Fig 2a-2b); U.S. Application No. 15/977,589 Attorney Ref. ARAPA-APETR-001 Page 7 of 15 
a first cushioning magnetic system (the combination of 30A and 28A, see Figs 2a and 2b) positioned to be proximate to one or more molar or pre-molar teeth (both 30a and 28a are positioned in relative proximity to one or molar and pre-molar teeth when the device is in use, see Figs 2a-2b) comprising a third magnetic element (30a, see Figs 2a-2b) and a fourth magnetic element (28a, see Figs 2a-2b), the third and fourth magnetic elements configured to generate a repelling magnetic force capable of moving the mandible downward to form a separation space with respect to the maxilla of the user (30A and 28B are magnets having respective polarities and are thus configured to generate a repelling magnetic force and are capable of displacing the mandible downward with respect to the maxilla of the user, see [0059], [0061] and Fig 2a-2b); and 
a second cushioning magnetic system (32A and 28B, see Figs 2a-2b) positioned to be proximate to one or more incisor teeth (both 32A and 28B are positioned in relative proximity to one or molar incisor teeth when the device is in use, see Figs 2a-2b) comprising a fifth magnetic element (32A, see Figs 2a-2b) and a sixth magnetic element (28B, see Figs 2a-2b), the fifth and sixth magnetic elements configured to generate a repelling magnetic force (both 32A and 28B are magnets and are thus magnetic and are thus configured to generated a repelling magnetic force when in relative contact with a magnetic having the same charge, see Figs 2a-2b) capable of moving the mandible downward to form a separation space with respect to the maxilla of the user (because 32a and 28b are magnets and are magnetic, if 32a and 28b are in relative contact with a magnet on the upper mouthguard assembly that has the same charge as 32a and 28b respectfully, the result would cause the a downward separation space between the mandible with respect to the maxilla of the user, see Figs 2a-2b [0059], [0061]; because the 5th and 6th magnets are not further describes if they are to be attached to one another or to a magnet located on the upper mouthguard assembly, the examiner is interpreting the limitation as best understood. Further clarification is needed.).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,13,16,23-24, and 26-28, are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2013/0284184), in view of Eubank (US 6,857,429 B2), with extrinsic evidence provided by Jones (US 5,746,221).

Regarding claim 1, Wagner discloses a mouthguard system (200, Fig 2A-B is an analogous mouthguard capable of being custom fitted for the user [0056]), comprising: 
an upper mouthguard assembly configured to be positionable about a maxilla of a user (2, see Fig 2A-2B; [0010, 0042, 0047]); 
a lower mouthguard assembly configured to be positionable about a mandible of the user (4, see Fig 2A-2B;[0011, 0042, 0047]); 
one or more stabilizer systems configured to reposition the lower mouthguard assembly relative to the upper mouthguard assembly (the combination of 28A-B, 32A-B, 30A, 34A on 2 and 4 respectfully act in specific configurations as seen in Fig. 2A and 2B to stabilize the upper and lower mouthguards 2,4 for medical treatment [0051], examiner is interpreting the term stabilizer being defined as to make or hold stable, firm or maintain at a given level or quantity https://www.dictionary.com/browse/stabilize?s=t); the one or more stabilizer systems comprising: 
a displacement magnetic system (combination of 32B and 34A, see Figs 2a and 2b) positioned to be proximate to one or more molar teeth (both 32b and 34a are positioned in relative proximity to one or molar teeth when the device is in use, see Figs 2a-2b) comprising a first magnetic element (34a, see Figs 2a-2b) and a second magnetic element (32b, see Figs 2a-2b), the first and second magnetic elements configured to generate an attractive magnetic force capable of moving the mandible forward with respect to the maxilla of the user (34a and 32b are magnets having respective polarities and are thus configured to generate an attractive magnetic force and are capable of displacing the mandible with respect to the maxilla of the user in a plurality of directions such as back and forth between a backwards direction when urging the mandible backwards relative to the maxilla to its initial, normal position and in a forward direction when urging the mandible forward relative to the maxilla, see [0059], [0061] and Fig 2a-2b); 
a first cushioning magnetic system (the combination of 30A and 28A, see Figs 2a and 2b) positioned to be proximate to one or more molar or pre-molar teeth (both 28a and 30a are positioned in relative proximity to one or molar and pre-molar teeth when the device is in use, see Figs 2a-2b) comprising a third magnetic element (30a, see Figs 2a-2b) and a fourth magnetic element (28a, see Figs 2a-2b), the third and fourth magnetic elements configured to generate a repelling magnetic force capable of moving the mandible downward to form a separation space with respect to the maxilla of the user (30A and 28A are magnets having respective polarities and are thus configured to generate a repelling magnetic force and are capable of displacing the mandible downward with respect to the maxilla of the user, see [0059], [0061] and Fig 2a-2b); and 
a second cushioning magnetic system (32A and 28B, see Figs 2a-2b) positioned to be proximate to one or more incisor teeth (both 32A and 28B are positioned in relative proximity to one or molar incisor teeth when the device is in use, see Figs 2a-2b) comprising a fifth magnetic element (32A, see Figs 2a-2b) and a sixth magnetic element (28B, see Figs 2a-2b), the fifth and sixth magnetic elements configured to generate a repelling magnetic force (both 32A and 28B are magnets and are thus magnetic and are thus configured to generated a repelling magnetic force when in relative contact with a magnetic having the same charge, see Figs 2a-2b) capable of moving the mandible downward to form a separation space with respect to the maxilla of the user (because 32a and 28b are magnets and are magnetic, if 32a and 28b are in relative contact with a magnet on the upper mouthguard assembly that has the same charge as 32a and 28b respectfully, the result would cause the a downward separation space between the mandible with respect to the maxilla of the user, see Figs 2a-2b [0059], [0061]; because the 5th and 6th magnets are not further describes if they are to be attached to one another or to a magnet located on the upper mouthguard assembly, the examiner is interpreting the limitation as best understood. Further clarification is needed.); and 
one or more friction reducing means (PTFE, [0057]; Wagner contemplates other polymeric materials that may be useful in the invention, one of them being PTFE, a material well known in the art of material science for its low coefficient of friction and used in a multitude of applications as a means of reducing the friction between two surfaces as evident by Jones (US 5,746,221) where Jones describes this material property of PTFE and reason for incorporation in for their mouthpiece, see Col 4, lines 57-67 to Col 5, lines 1-49 of Jones) configured to reduce friction upon contact between the upper mouthguard assembly and lower mouthguard assembly (PTFE is suggested in Wagner[0057] and would be capable of reducing the friction upon contact between the upper mouthguard assembly and lower mouthguard assembly), wherein each of the one or more friction reducing means is positioned between the first cushioning magnetic system and the second cushioning magnetic system (the polymeric material that makes up the upper and lower mouthguard assemblies are contemplated of further comprising PTFE as explained above and would thus be positioned between the first magnetic cushioning system 28a,30a and the second cushioning magnetic system 32a,28b when incorporated, Figs 2a-2b and [0056]-[0057]) to allow lateral displacement of the mandible with respect to maxilla of the user (the material properties of PTFE, that are well known in the art, would allow lateral displacement of the mandible with respect to the maxilla of the user when incorporated in the composition of the contemplated upper and lower mouthguard assembly).
Wagner does not explicitly disclose the one or more friction reducing means being one or more friction reducing rolling assemblies. 
Eubank teaches of an analogous mouthguard system (Fig 1, see Title; the device is used to for maintaining stability of one or more aspects of a user's masticatory system and is thus considered as analogous) further comprising friction reducing rolling assemblies (16a and 18a, see Fig 1; Col 2, lines 55-67 to Col 3, lines 1-6) also configured to reduce friction between upper mouthguard assembly and lower mouthguard assembly (16a is capable of being a ball bearing that is capable of rolling along 18a thereby reducing the friction between the upper and lower mouthguard assemblies, see Col 2, lines 55-67 to Col 3, lines 1-6) to allow lateral displacement of the mandible with respect to maxilla of the user (6a and 18a are capable of lateral displacement of the mandible with respect to maxilla of the user, Col 2, lines 55-67 to Col 3, lines 1-6) for the purpose of helping maintain stability of one or more aspects of the user’s masticatory system, including at least helping to maintain proper positioning of the user’s temporomandibular joint (see, Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower mouthguards having friction reducing means of Wagner to further incorporate the one or more friction reducing rolling assemblies as taught by Eubank in order to enhance and improve the overall device by further helping maintain the stability of one or more aspects of the user’s masticatory system, and also further helping to maintain proper positioning of the user’s temporomandibular joint (see, Abstract).
Wagner as modified by Eubank discloses the invention above.
For purposes of clarity, examiner notes that the modified Wagner would also disclose wherein each of the one or more friction reducing rolling assemblies is positioned between the first cushioning magnetic system and the second cushioning magnetic system (the upper and lower mouth guard assemblies of Wagner as modified to have the friction reducing rolling assemblies of Eubank; the location of 16a and 18a of Eubank are relatively located between first cushioning magnetic system 28a,30a and the second cushioning magnetic system 32a,28b of Wagner (Wagner as modified by Eubank)).

Regarding claim 13, the modified Wagner discloses the mouthguard system of claim 1, wherein the third magnetic element (30A) is coupled to the upper mouthguard assembly (Figs 2a-2b), the fourth magnetic element (28A) is coupled to the lower mouthguard assembly (Figs 2a-2b); and 
wherein the third and fourth magnetic elements are configured to generate the repelling magnetic force (both the third and fourth magnetic elements are magnetic and are thus configured to generate the repelling magnetic force when in proximity to magnets that have the same charges, see [0059], [0061] and Fig 2a-2b).  

Regarding claim 16, Wagner discloses a mouthguard system (200, Fig 2A-B is an analogous mouthguard capable of being custom fitted for the user [0056]), comprising: 
an upper mouthguard assembly (2, Figs 2a-2b) comprising an outer resilient protective layer and an adjacent inner layer ([0056]-[0057]; “The (upper and lower) members may comprise more than one layer of material, and each layer may be the same or different.”[0056]) configured to be positionable about a maxilla of a user (2, see Fig 2A-2B; [0010, 0042, 0047]); 
a lower mouthguard assembly (4, see Figs 2a-2b) comprising an outer resilient protective layer and an adjacent inner layer ([0056]-[0057]; “The (upper and lower) members may comprise more than one layer of material, and each layer may be the same or different.”[0056]) configured to be positionable about a mandible of the user (4, see Fig 2A-2B;[0011, 0042, 0047]); 
one or more stabilizer systems configured to reposition the lower mouthguard assembly relative to the upper mouthguard assembly (the combination of 28A-B, 32A-B, 30A, 34A on 2 and 4 respectfully act in specific configurations as seen in Fig. 2A and 2B to stabilize the upper and lower mouthguards 2,4 for medical treatment [0051], examiner is interpreting the term stabilizer being defined as to make or hold stable, firm or maintain at a given level or quantity https://www.dictionary.com/browse/stabilize?s=t), 
wherein the one or more stabilizer systems includes: 
a displacement magnetic system (combination of 34A and 32B, see Figs 2a and 2b) positioned to be proximate to one or more molar teeth (both 34a and 32b are positioned in relative proximity to one or molar teeth when the device is in use, see Figs 2a-2b) comprising a first magnetic element (34A, see Figs 2a-2b) and a second magnetic element (32b, see Figs 2a-2b), the first and second magnetic elements configured to generate an attractive magnetic force capable of moving the mandible forward with respect to the maxilla of the user (34A and 32B are magnets having respective polarities and are thus configured to generate an attractive magnetic force and are capable of displacing the mandible with respect to the maxilla of the user in a plurality of directions such as back and forth between a backwards direction when urging the mandible backwards relative to the maxilla to its initial, normal position and in a forward direction when urging the mandible forward relative to the maxilla, see [0059], [0061] and Fig 2a-2b); 
a first cushioning magnetic system (the combination of 30A and 28A, see Figs 2a and 2b) positioned to be proximate to one or more molar or pre-molar teeth (both 30a and 28a are positioned in relative proximity to one or molar and pre-molar teeth when the device is in use, see Figs 2a-2b) comprising a third magnetic element (30a, see Figs 2a-2b) and a fourth magnetic element (28a, see Figs 2a-2b), the third and fourth magnetic elements configured to generate a repelling magnetic force capable of moving the mandible downward to form a separation space with respect to the maxilla of the user (30A and 28B are magnets having respective polarities and are thus configured to generate a repelling magnetic force and are capable of displacing the mandible downward with respect to the maxilla of the user, see [0059], [0061] and Fig 2a-2b); and 
a second cushioning magnetic system (32A and 28B, see Figs 2a-2b) positioned to be proximate to one or more incisor teeth (both 32A and 28B are positioned in relative proximity to one or molar incisor teeth when the device is in use, see Figs 2a-2b) comprising a fifth magnetic element (32A, see Figs 2a-2b) and a sixth magnetic element (28B, see Figs 2a-2b), the fifth and sixth magnetic elements configured to generate a repelling magnetic force (both 32A and 28B are magnets and are thus magnetic and are thus configured to generated a repelling magnetic force when in relative contact with a magnetic having the same charge, see Figs 2a-2b) capable of moving the mandible downward to form a separation space with respect to the maxilla of the user (because 32a and 28b are magnets and are magnetic, if 32a and 28b are in relative contact with a magnet on the upper mouthguard assembly that has the same charge as 32a and 28b respectfully, the result would cause the a downward separation space between the mandible with respect to the maxilla of the user, see Figs 2a-2b [0059], [0061]; because the 5th and 6th magnets are not further describes if they are to be attached to one another or to a magnet located on the upper mouthguard assembly, the examiner is interpreting the limitation as best understood. Further clarification is needed.); and 
one or more friction reducing means (PTFE, [0057]; Wagner contemplates other polymeric materials that may be useful in the invention, one of them being PTFE, a material well known in the art of material science for its low coefficient of friction and used in a multitude of applications as a means of reducing the friction between two surfaces) configured to reduce friction upon contact between the upper mouthguard assembly and lower mouthguard assembly (PTFE is capable of being used in the invention [0057] and would capable of reducing the friction upon contact between the upper mouthguard assembly and lower mouthguard assembly), wherein each of the one or more friction reducing means is positioned between the first cushioning magnetic system and the second cushioning magnetic system (the polymeric material that makes up the upper and lower mouthguard assemblies are contemplated of further comprising PTFE as explained above and would thus be positioned between the first magnetic cushioning system 28a,30a and the second cushioning magnetic system 32a,28b when incorporated, Figs 2a-2b and [0056]-[0057]) to allow lateral displacement of the mandible with respect to maxilla of the user (the material properties of PTFE, that are well known in the art, would allow lateral displacement of the mandible with respect to the maxilla of the user when incorporated in the composition of the contemplated upper and lower mouthguard assembly).
Wagner does not explicitly disclose the one or more friction reducing means being one or more friction reducing rolling assemblies. 
Eubank teaches of an analogous mouthguard system (Fig 1, see Title; the device is used to for maintaining stability of one or more aspects of a user's masticatory system and is thus considered as analogous) further comprising friction reducing rolling assemblies (16a and 18a, see Fig 1; Col 2, lines 55-67 to Col 3, lines 1-6) also configured to reduce friction between upper mouthguard assembly and lower mouthguard assembly (16a is capable of being a ball bearing that is capable of rolling along 18a thereby reducing the friction between the upper and lower mouthguard assemblies, see Col 2, lines 55-67 to Col 3, lines 1-6) to allow lateral displacement of the mandible with respect to maxilla of the user (6a and 18a are capable of lateral displacement of the mandible with respect to maxilla of the user, Col 2, lines 55-67 to Col 3, lines 1-6) for the purpose of helping maintain stability of one or more aspects of the user’s masticatory system, including at least helping to maintain proper positioning of the user’s temporomandibular joint (see, Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper an lower mouthguards having friction reducing means of Wagner to further incorporate friction reducing rolling assemblies as taught by Eubank in order to enhance and improve the overall device by further helping maintain the stability of one or more aspects of the user’s masticatory system, and also further helping to maintain proper positioning of the user’s temporomandibular joint (see, Abstract).
Wagner as modified by Eubank discloses the invention above.
For purposes of clarity, examiner notes that the modified Wagner would also disclose wherein each of the one or more friction reducing rolling assemblies is positioned between the first cushioning magnetic system and the second cushioning magnetic system (the upper and lower mouth guard assemblies of Wagner as modified to have the friction reducing rolling assemblies of Eubank; the location of 16a and 18a of Eubank are relatively located between first cushioning magnetic system 28a,30a and the second cushioning magnetic system 32a,28b of Wagner (Wagner as modified by Eubank)).

Regarding claim 23, Wagner discloses the mouthguard system of claim 22.
Wagner further discloses further comprising one or more friction reducing means (PTFE, [0057]; Wagner contemplates other polymeric materials that may be useful in the invention, one of them being PTFE, a material well known in the art of material science for its low coefficient of friction and used in a multitude of applications as a means of reducing the friction between two surfaces) configured to reduce friction upon contact between the upper mouthguard assembly and lower mouthguard assembly (PTFE is capable of being used in the invention [0057] and would capable of reducing the friction upon contact between the upper mouthguard assembly and lower mouthguard assembly), the friction reducing means positioned between the first cushioning magnetic system and the second cushioning magnetic system (the polymeric material that makes up the upper and lower mouthguard assemblies are contemplated of further comprising PTFE as explained above and would thus be positioned between the first magnetic cushioning system 28a,30a and the second cushioning magnetic system 32a,28b when incorporated, Figs 2a-2b and [0056]-[0057]).
Wagner does not explicitly disclose wherein the at least one or more friction reducing means are at least one or more friction reducing rolling assemblies. 
Eubank teaches of an analogous mouthguard system (Fig 1, see Title; the device is used to for maintaining stability of one or more aspects of a user's masticatory system and is thus considered as analogous) further comprising friction reducing rolling assemblies (16a and 18a, see Fig 1; Col 2, lines 55-67 to Col 3, lines 1-6) also configured to reduce friction upon contact between upper mouthguard assembly and lower mouthguard assembly (16a is capable of being a ball bearing that is capable of rolling along 18a thereby reducing the friction between the upper and lower mouthguard assemblies, see Col 2, lines 55-67 to Col 3, lines 1-6) for the purpose of helping maintain stability of one or more aspects of the user’s masticatory system, including at least helping to maintain proper positioning of the user’s temporomandibular joint (see, Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower mouthguards having friction reducing means of Wagner to further incorporate friction reducing rolling assemblies as taught by Eubank in order to enhance and improve the overall device by further helping maintain the stability of one or more aspects of the user’s masticatory system, and also further helping to maintain proper positioning of the user’s temporomandibular joint (see, Abstract).
Wagner as modified by Eubank discloses the invention above.
For purposes of clarity, examiner notes that the modified Wagner would also disclose wherein each of the one or more friction reducing rolling assemblies is positioned between the first cushioning magnetic system and the second cushioning magnetic system (the upper and lower mouth guard assemblies of Wagner as modified to have the friction reducing rolling assemblies of Eubank; the location of 16a and 18a of Eubank are relatively located between first cushioning magnetic system 28a,30a and the second cushioning magnetic system 32a,28b of Wagner (Wagner as modified by Eubank)).

Regarding claim 24, the modified Wagner discloses the mouthguard system of claim 23.
As combined, the modified Wagner further discloses wherein the friction reducing rolling assemblies are configured for lateral displacement of the mandible with respect to maxilla of the user (6a and 18a are capable of lateral displacement of the mandible with respect to maxilla of the user, Col 2, lines 55-67 to Col 3, lines 1-6; Eubank).  
 
Regarding claim 26, the modified Wagner discloses the mouthguard system of claim 22.
As combined, Wagner further discloses wherein the displacement magnetic system (combination of 32b and 34a) is in a further posterior position relative to the first cushioning magnetic system (combination of 28a and 30a). (the invention moves the mandible forward [0059], [0061], thus the 34a of the displacement magnetic system is considered as being further posterior in position relative to the 28a of the first cushioning magnetic system, see Fig 2b)

Regarding claim 27, the modified Wagner discloses the mouthguard system of claim 16.
As combined, Wagner further discloses wherein the displacement magnetic system (combination of 32b and 34a) is in a further posterior position relative to the first cushioning magnetic system (combination of 28a and 30a). (the invention moves the mandible forward [0059], [0061], thus the 34a of the displacement magnetic system is considered as being further posterior in position relative to the 28a of the first cushioning magnetic system, see Fig 2b)

Regarding claim 28, the modified Wagner discloses the mouthguard system of claim 1.
As combined, Wagner further discloses wherein the displacement magnetic system (combination of 32b and 34a) is in a further posterior position relative to the first cushioning magnetic system (combination of 28a and 30a). (the invention moves the mandible forward [0059], [0061], thus the 34a of the displacement magnetic system is considered as being further posterior in position relative to the 28a of the first cushioning magnetic system, see Fig 2b).

Claims 2-3, 6-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2013/0284184), in view of Eubank (US 6,857,429 B2), in view of Makishima (EP 0359135 A1).

Regarding claim 2, the modified Wagner discloses the mouthguard system of claim 1.
As combined, Wagner further discloses wherein the upper mouthguard assembly comprises an outer layer and an inner layer ([0056]-[0057]; “The (upper and lower) members may comprise more than one layer of material, and each layer may be the same or different.”[0056]). The modified Wagner does not explicitly disclose wherein the outer layer having a higher level of resilience relative to the inner layer.  
Makishima teaches of an analogous mouthguard (see Fig 1 and 2, and abstract) comprising two analogous outer and inner layers of material to make up an upper or lower mouthpiece assembly (see Fig 1 and 2, and abstract) having an analogous resilient outer layer (1, Fig 1) and analogous compliant inner layer (2, Fig 1) wherein the outer layer of the upper mouthguard assembly having a higher level of resilience relative to the inner layer (see pg 3, lines 39-46 and abstract; the material of the outer layer has a higher softening point compared to that of the material of the inner layer) for the purposes of being able to have the inner layer only be custom fitted to the user’s teeth while without having the outer layer deform as well when the device is being molded to the user’s teeth (see pg 5, lines 18-26, lines 35-41, and lines 48-53).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the materials of the resilient outer layer and compliant inner layer of the upper mouthguard disclosed by the modified Wagner with the respective materials of the outer layer and inner layer of the analogous mouthpiece as taught by Makishima in order to enhance the upper mouthguard assembly by enabling only the inner layer to be custom fitted to the user’s teeth while without having the outer layer deform as well when the device is being molded to the user’s teeth thus enhancing the overall strength of the device enabling improved protection of the user’s teeth (see pg 5, lines 18-26, lines 35-41, and lines 48-53).

Regarding claim 3, the modified Wagner discloses the mouthguard system of claim 2.
As combined, Makishima further discloses wherein the inner layer of the upper mouthguard assembly is moldable to the shape of the one or more proximate teeth of the maxilla of the user (see pg6, lines 38-44; the inner layer of the upper mouthguard assembly is compliant and is moldable to the shape of one of more proximate teeth of the maxilla of the user).  
 
Regarding claim 6, the modified Wagner discloses the mouthguard system of claim 1. wherein the lower mouthguard assembly comprises an outer layer and an inner layer ([0056]-[0057]; “The (upper and lower) members may comprise more than one layer of material, and each layer may be the same or different.”[0056]). The modified Wagner does not explicitly disclose wherein the outer layer having a higher level of resilience relative to the inner layer.
Makishima teaches of an analogous mouthguard (see Fig 1 and 2, and abstract) comprising two analogous outer and inner layers of material to make up an upper or lower mouthpiece assembly (see Fig 1 and 2, and abstract) having an analogous resilient outer layer (1, Fig 1) and analogous compliant inner layer (2, Fig 1) wherein the outer layer of the lower mouthguard assembly having a higher level of resilience relative to the inner layer (see pg 3, lines 39-46 and abstract; the material of the outer layer has a higher softening point compared to that of the material of the inner layer) for the purposes of being able to have the inner layer only be custom fitted to the user’s teeth while without having the outer layer deform as well when the device is being molded to the user’s teeth (see pg 5, lines 18-26, lines 35-41, and lines 48-53).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the materials of the resilient outer layer and compliant inner layer of the lower mouthguard disclosed by the modified Wagner with the respective materials of the outer layer and inner layer of the analogous mouthpiece as taught by Makishima in order to enhance the lower mouthguard assembly by enabling only the inner layer to be custom fitted to the user’s teeth while without having the outer layer deform as well when the device is being molded to the user’s teeth thus enhancing the overall strength of the device enabling improved protection of the user’s teeth (see pg 5, lines 18-26, lines 35-41, and lines 48-53).

Regarding claim 7, the modified Wagner discloses the mouthguard system of claim 6.
As combined, Makishima further discloses wherein the inner layer of the lower mouthguard assembly is moldable to the shape of the one or more proximate teeth of the mandible of the user (see pg6, lines 38-44; the inner layer of the lower mouthguard assembly is compliant and is molded to the shape of one of more proximate teeth of the mandible of the user).  

Regarding claim 10, the modified Wagner discloses the mouthguard system of claim 1.
As combined, Wagner further discloses wherein the upper mouthguard assembly comprises an outer layer and an inner layer ([0056]-[0057]; “The (upper and lower) members may comprise more than one layer of material, and each layer may be the same or different.”[0056]) and wherein the lower mouthguard assembly comprises an outer layer and an inner layer ([0056]-[0057]; “The (upper and lower) members may comprise more than one layer of material, and each layer may be the same or different.”[0056]). The modified Wagner does not explicitly disclose the outer layer having a higher level of resilience relative to the inner layer, and the outer layer having a higher level of resilience relative to the inner layer. 
 Makishima teaches of an analogous mouthguard (see Fig 1 and 2, and abstract) comprising two analogous outer and inner layers of material to make up an upper or lower mouthpiece assembly (see Fig 1 and 2, and abstract) having an analogous resilient outer layer (1, Fig 1) and analogous compliant inner layer (2, Fig 1) wherein the outer layer of the upper and lower mouthguard assembly having a higher level of resilience relative to the inner layer (see pg 3, lines 39-46 and abstract; the material of the outer layer has a higher softening point compared to that of the material of the inner layer) for the purposes of being able to have the inner layer only be custom fitted to the user’s teeth while without having the outer layer deform as well when the device is being molded to the user’s teeth (see pg 5, lines 18-26, lines 35-41, and lines 48-53).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the materials of the resilient outer layer and compliant inner layer of the upper and lower mouthguards disclosed by the modified Wagner with the respective materials of the outer layer and inner layer of the analogous mouthpiece as taught by Makishima in order to enhance the upper and lower mouthguard assembly by enabling only the inner layer to be custom fitted to the user’s teeth while without having the outer layer deform as well when the device is being molded to the user’s teeth thus enhancing the overall strength of the device enabling improved protection of the user’s teeth (see pg 5, lines 18-26, lines 35-41, and lines 48-53).

Regarding claim 11, the modified Wagner discloses the mouthguard system of claim 10.
As combined, Wagner further discloses wherein the first magnetic element (34a) is coupled to the upper mouthguard assembly (Figs 2a-2b); 
the second magnetic element (32B) is coupled to the lower mouthguard assembly (Figs 2a-2b); and 
the first and second magnetic elements are configured to generate the attractive magnetic force (both the first and second magnetic elements are magnetic and are thus configured to generate the attractive magnetic force when in proximity to magnets that have an opposite charge, see [0059], [0061] and Fig 2a-2b). 
 
Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2013/0284184), in view of Eubank (US 6,857,429 B2), in further view of Gores (US RE28,667).

Regarding claim 21, the modified Wagner discloses the mouthguard system of claim 16.  
As combined, the modified Wagner does not explicitly disclose wherein the upper mouthguard assembly and lower mouthguard assembly are coupled together.  
Gores teaches of an analogous mouthguard assembly (Fig 1 and 2) having an analogous upper mouthguard assembly (10, see Fig 2) and an analogous lower mouthguard assembly (12, see Fig 2) wherein the upper mouthguard assembly and lower mouthguard assembly are coupled together (10 and 12 are connected together via 22,23, see Figs 1 and 2) for the analogous purpose of ensuring proper seating and retention of the upper and lower mouthguards when placed in the mouth and in use (Col 1, line18-20). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wagner to include the coupling means as taught by Goers in order to further improve and enhance the overall device by further ensuring proper seating and retention of the upper and lower mouthguards when placed in the mouth and in use, thus further enhancing the stability of the device when in use (Col 1, line18-20).

Regarding claim 29, the modified Wagner discloses the mouthguard system of claim 1.
As combined, the modified Wagner does not explicitly disclose wherein the upper mouthguard assembly and lower mouthguard assembly are coupled together.  
Gores teaches of an analogous mouthguard assembly (Fig 1 and 2) having an analogous upper mouthguard assembly (10, see Fig 2) and an analogous lower mouthguard assembly (12, see Fig 2) wherein the upper mouthguard assembly and lower mouthguard assembly are coupled together (10 and 12 are connected together via 22,23, see Figs 1 and 2) for the analogous purpose of ensuring proper seating and retention of the upper and lower mouthguards when placed in the mouth and in use (Col 1, line18-20). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wagner to include the coupling means as taught by Goers in order to further improve and enhance the overall device by further ensuring proper seating and retention of the upper and lower mouthguards when placed in the mouth and in use, thus further enhancing the stability of the device when in use (Col 1, line18-20).

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2013/0284184), in view of Gores (US RE28,667).

Regarding claim 25, the modified Wagner discloses the mouthguard system of claim 22.
As combined, the modified Wagner does not explicitly disclose wherein the upper mouthguard assembly and lower mouthguard assembly are coupled together.  
Gores teaches of an analogous mouthguard assembly (Fig 1 and 2) having an analogous upper mouthguard assembly (10, see Fig 2) and an analogous lower mouthguard assembly (12, see Fig 2) wherein the upper mouthguard assembly and lower mouthguard assembly are coupled together (10 and 12 are connected together via 22,23, see Figs 1 and 2) for the analogous purpose of ensuring proper seating and retention of the upper and lower mouthguards when placed in the mouth and in use (Col 1, line18-20). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wagner to include the coupling means as taught by Goers in order to further improve and enhance the overall device by further ensuring proper seating and retention of the upper and lower mouthguards when placed in the mouth and in use, thus further enhancing the stability of the device when in use (Col 1, line18-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,396,373, US 20160157962, US 4,671,767, and US 7,712,468 are considered pertinent because they relate to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/            Examiner, Art Unit 3786                                                                                                                                                                                            


/RACHAEL E BREDEFELD/            Supervisory Patent Examiner, Art Unit 3786